Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lagodka U.S. Publication 2021/0324991.
With respect to claims 19, Lagodka discloses an inspection device comprising:
A method of inspecting structural columns using a robotic device comprising a main body, a plurality of rotors coupled to the main body wherein each rotor can be remotely controlled to rotate in a desired direction, a high definition camera mounted to the main body, and a plurality of orientation cameras mounted to the main body (P.0007, structural column = chamber/annular cavity 2, Figure 1-4, main body = chassis 3, electric motor 7 connected to gears 8 and 9, high def camera = camera 22, orientation cameras = camera devices 15, P.0022)
Positioning the main body over an access opening of a structural column, deploying the main body down into an inside of the structural column, activating a plurality of rotors to control movement of the main body, transmitting images from the plurality of orientation cameras to provide a view within the structural column, recording images of the inside of the structural column using the high definition camera (P.0007, P.0022)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lagodka U.S. Publication 2021/0324991.
With respect to claim 20, Lagodka discloses all of the limitations as applied to claim 19 above.  However, Lagodka fails to disclose performing a diagnostic of all the inspection elements before deployment. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform diagnostic of all the different inspection elements prior to using the device in order to ensure alignment and calibration of all components.  This is well known in the art to do for all measurements and will minimize errors caused by the equipment. 

Claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Lagodka U.S. Publication 2021/0324991 in view of Blackshaw U.S. Patent #10,954,648.
With respect to claims 1, 8, 9, 14, 15, 17, Lagodka discloses an inspection device comprising:
A winch structure having a pully, a winch, and a cable passing over the pulley (Figure 1, winch structure = 25, cable = 24, pully = cylindrical base of 25)
A robotic device coupled to a free end of a cable (Figure 1-4, robotic device = 1, cable = 24, P.0026)
A main body configured to be lowered down inside a structural column (P.0007, structural column = chamber/annular cavity 2, Figure 1-4, main body = chassis 3)
A plurality of arms connected to, and extending away from the main body (Figure 1-4, arms = telescopic devices 10)
A plurality of rotors, wherein a rotor is coupled to a distal end of each arm and each rotor can be remotely controlled to rotate in a desired direction (Figure 1-4, electric motor 7 connected to gears 8 and 9, P.0022)
A high definition camera mounted to the main body, wherein the high definition camera is configured to be controlled independently (Figures 1-4, high def camera = camera 22, P.0022)
A plurality of orientation cameras mounted to the main body and configured to provide a complete view within the structural column (Figure 1-4, P.0022, camera devices 15)
A digital inspection device coupled to the high definition camera and the plurality of orientation cameras, wherein the inspection device is configured to store a multiplexed output from inside the structural column (P.0007)
A distance measurement structure configured to record a distance of movement (P.0024, wherein number of rotations of wheels provides distance)
However, Lagodka fails to disclose a winch structure having a plurality of support legs, a pulley, a winch, and a cable passing over the pulley, the winch secured to the plurality of support legs, wherein the winch structure is configured to record a length of the cable payed out over the pulley and a digital transmitter coupled to the cameras to output to a command center. 
Blackshaw discloses a manhole survey system comprising:
A winch structure having a plurality of support legs, a pulley, a winch, and a cable passing over the pulley, the winch secured to the plurality of support legs (Figure 2, winch structure = surface unit, Col.5, l 28-31)
A digital transmitter coupled to the high definition camera and the plurality of orientation cameras, wherein the digital transmitter is configured to transmit a multiplexed output from inside the structural column to a command center (Figure 2, digital transmitter = processing module 11, command center = surface unit/ above ground computing platform, Col.5, l 20-22, l 41-44)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the winch structure of Blackshaw to lower the inspection device of Lagodka since Lagodka is silent with respect to how the winding device is mounted  and legs are well known for holding structures over an opening.  
Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the digital transmitter of Blackshaw instead of storing the information as in Lagodka to allow for more real time measurements, providing quicker feedback. 
	Finally, Lagodka and Blackshaw both fail to disclose the winch structure is configured to record a length of the cable payed out over the pulley. 
Lagodka does disclose measuring the distance into the cavity traveled by the revolutions of a wheel but also that the winch structure automatically winds and unwinds the supply line in order to avoid tension and loops.  It would have been obvious to one of ordinary skill in the art at the time of the invention to measure the distance within the cavity by the rotation of the winch rather than the rotation of the wheels since the winch provides an overall distance from the base and the wheels are independently moveable allowing for some potential error in the measurement. 

With respect to claim 2, 5, 6, 10, 12, 13, Lagodka and Blackshaw disclose all of the limitations with respect to claim 1 above.  In addition, Lagodka discloses:
The main body is configured to rotate in response to movement of a plurality of rotors (P.0007)
The plurality of rotors is configured to vary a speed at which an impeller of a respective rotor rotates (P.0011)
A power supply in electrical communication with the plurality of rotors, the high def camera and the plurality of orientation cameras (P.0012, the inspection device comprises the motors and cameras)

With respect to claim 7, 18, Lagodka and Blackshaw disclose all of the limitations as applied to claim 1 above.  However, Lagodka fails to disclose details regarding the support legs. 
In addition, Blackshaw discloses:
The plurality of support legs is secured together at their respective proximate ends and extend outwardly from each other to their respective distal ends (Figure 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the angled legs of Blackshaw since this allows centering of the winch device over a hole while still maintain structural leg strength.  The arrangement of the legs is a design choice and would be obvious to one of ordinary skill in the art to optimize for strength and location. 

With respect to claim 4, 11, , Lagodka in view of Blackshaw discloses all of the limitations as applied to claim 1 above.  However, Lagodka and Blackshaw fail to disclose the specific resolution of the camera. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a high resolution camera configured to record at 1080 resolution at 60 fps.  This is a result effective variable that would be obvious to one of ordinary skill in the art to optimize for resolution and cost since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lagodka U.S. Publication 2021/0324991 in view of Blackshaw U.S. Patent #10,954,648 and further in view of Rolland WO 2013/029990.
With respect to claim 3, 16, Lagodka in view of Blackshaw fails to disclose the cable has a plurality of markers that indicate a length of the cable that has been unwound from the winch. 
Rolland discloses an optical system for the state of winding of a cable on a winch comprising:
A winch structure having a pulley and a cable passing over the pulley, wherein the winch structure is configured to record a length of the cable payed out over the pulley (Figure 1, page 3, first full paragraph)
The cable has a plurality of markers that indicate a length of the cable that has been unwound from the winch (Page 4, paragraphs 4-6, Figure 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the distance markers on the winch cable as in Rolland for the cable of Lagodka since Lagodka wants to align the amount of cable unwinding with the distance to avoid tension and loops.  Rolland discloses that measuring the distances along the cable “it is useful to have a means allowing the operator of the winch to be informed” other than needing to go very slowly in order to make sure the cable distance aligns with the goals of the winch unwinding (Rolland, page 4, second to third paragraphs).  This allows the operation to go more quickly and surely. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877